Citation Nr: 0601064	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-24 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1966 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased the veteran's evaluation to 30 
percent for bronchial asthma with allergic rhinitis, 
effective June 18, 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bronchial asthma with allergic rhinitis is 
manifested with a Forced Expiratory Volume in one second 
(FEV-1) of 59.2 percent predicted, a Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) of 73 
percent, symptoms requiring daily inhalational or oral 
bronchodilator therapy, and symptoms requiring inhalational 
anti-inflammatory medication.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bronchial asthma with allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.97, Diagnostic Code 6602 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in May 2002, after the enactment of the VCAA.  

An RO letter dated in June 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
The June 2002 VCAA letter failed to notify the veteran of the 
evidence required to substantiate his claim for increased 
ratings.  However, the reasons and bases of the August 2003 
Statement of the Case (SOC) specifically explained to the 
veteran what the evidence must show in order to establish 
claims for increased ratings for the claimed disability.  In 
this regard, the SOC included the rating criteria for 
bronchial asthma as found in 38 C.F.R. § 4.97, Diagnostic 
Code 6602.  Hence, the veteran was not prejudiced by not 
receiving the VCAA notification prior to the initial AOJ 
decision, as he was afforded two VA examinations to determine 
the severity of his disability and submitted evidence that 
showed the current severity of his disability.  In addition, 
the June 2002 letter indicated which portion of the evidence 
the veteran was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on behalf 
of the veteran.  Further, the letter did not request that the 
veteran submit any evidence in his possession that pertained 
to the claim.  However, the August 2003 SOC contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

In May 2002, the veteran submitted a claim for an increased 
evaluation for bronchial asthma with allergic rhinitis.  At 
that time, the veteran was rated as 10 percent disabling for 
this disability.

The veteran's VA outpatient medical records dated June 2001 
to May 2002 show that the veteran's active medications during 
this time were inhalants and Fexofenadine oral tablets.  A 
July 2001 medical record shows that the veteran reported 
having no recent exacerbation, no history of intubation, no 
emergency room visits, no chronic steroid use, had wheezes 
and shortness of breath intermittently, used a metered dose 
inhaler twice daily, and had nighttime wheezing one to two 
times per night per week.  Physical examination revealed that 
his lungs were clear to auscultation and had good air entry.  
There were no rales or wheezes, nor was congestion noted.  
Reference was made to a pulmonary function test (PFT) of an 
unknown date, wherein FEV-1 was 58 percent predicted and FEV-
1/FVC was 69 percent showing moderate obstructive lung 
disease.  The diagnosis was mild to moderate asthma.  An 
August 2001 medical record shows the veteran having stable 
asthma with minimal nighttime symptoms.  He had no admissions 
to the emergency room or hospital since his last visit in 
July 2001. PFT status improved from the last PFTs in July 
2001.  Physical examination revealed clear lungs with minimal 
wheezing.  A follow-up was recommended in six months.  A May 
2002 medical record shows the veteran requiring his albuterol 
inhaler several times during the day and also at night.  
Physical examination revealed clear lungs.  The diagnosis was 
asthma with persistent symptoms.  AeroBid and Allegra were 
prescribed and he was to return to the clinic in two months.

In June 2002, the veteran underwent a VA examination, wherein 
he reported using albuterol as well as salmeterol inhalers 
and a steroid inhaler.  Since September 1969, the veteran had 
no episodes of hospitalization.  He complained of occasional 
nonproductive cough, but denied any hemoptysis.  He also 
complained of shortness of breath, usually on walking at fast 
paces and developed it upon walking approximately three to 
four blocks.  He admitted to some weight gain since diagnosis 
and was a nonsmoker.  The examiner noted that the claims 
folder was not available for review.  Physical examination 
revealed normal chest expansion and symmetry.  Breath sounds 
were decreased bilaterally with some scattered expiratory 
wheezes.  There was no barrel shaped deformity and no 
accessory muscle use.  His heart sounds were regular and no 
murmurs were appreciated.  A recent chest X-ray done within 
the past year revealed the chest to be within normal limits.   
PFTs revealed an FEV-1 of 59.2 percent predicted and an FEV-
1/FVC of 73 percent.  The diagnosis was chronic obstructive 
pulmonary disease.  PFTs showed moderate obstructive lung 
disease with a bronchodilator response.

In a June 2002 rating decision, the RO increased the 
veteran's evaluation to 30 percent disabling for bronchial 
asthma with allergic rhinitis, effective June 18, 2001.

In a September 2002 letter, a VA pulmonary physician stated 
that the veteran's most recent PFTs showed FEV-1 of 43 
percent predicted with significant reversibility following a 
limited bronchodilator trial.  He noted that the veteran's 
current medications included Serevent (a long-acting B-
agonist) as well as Aerobid (an inhaled corticosteroid).

In November 2002, the veteran underwent a VA examination, 
wherein he reported last being treated for his bronchial 
asthma in October 2002 and had been stable since then.  His 
current medications were Serevent inhaler, Flunisolide 
inhaled two puffs twice a day, Proventil inhaled two puffs 
every four hours as needed, and Allegra 60 mg twice a day.  
Physical examination revealed a clear chest bilaterally with 
no rhonchi or wheezes noted.  The heart had regular rhythm.  
A chest X-ray was performed and revealed no active 
cardiopulmonary disease.  PFTs revealed an FEV-1 of 59.2 
percent predicted post-bronchodilator and FEV-1/FVC of 73 
percent post-bronchodilator, which showed moderate 
obstructive lung disorder.  The examiner noted that there was 
a positive bronchodilator response.  The diagnosis was 
asthma.

The veteran's VA outpatient medical records from March 2001 
to June 2003 show that the veteran's active medications 
remained the same from his prior medication list, with the 
addition of Montelukast, which is a tablet that he would take 
daily. 

VA outpatient medical records dated March 2001 to May 2003 
show that the veteran was treated for asthma and prescribed 
inhalants for his symptoms.  He was also recommended to 
return for follow-up visits between two to six months.

In August 2003, the veteran submitted a list of medications 
that he was currently taking, which included oral inhalants 
and Montelukast tablets.

In December 2004, the veteran submitted a letter from his VA 
physician, W.S., M.D., which showed the veteran's current 
medications.  The list included several oral inhalants, 
Singulair (or Montelukast) tablets, and Sudafed tablets.



Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2004).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

6602
Asthma, bronchial:
Ratin
g

FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory 
failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids 
or immuno-suppressive medications
100

FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of 
exacerbations, or; intermittent (at least three 
per year) courses of systemic (oral or 
parenteral) corticosteroids
60

FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, 
or; inhalational anti-inflammatory medication
30

FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy
10
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record. 
38 C.F.R. § 4.97, Diagnostic Code 6602.

According to the medical evidence of record, the Board finds 
that the veteran's bronchial asthma with allergic rhinitis 
warrants no more than a 30 percent evaluation.  In this 
regard, the Board notes that the veteran's June 2002 and 
November 2002 PFTs yielded an FEV-1 of 59.2 percent predicted 
and an FEV-1/FVC of 73 percent.  In addition, the veteran's 
VA physician, R.A., M.D., stated that the veteran's FEV-1 was 
43 percent predicted, but had significant reversibility 
following a bronchodilator trial.  Although not specifically 
indicated in the regulations for diseases of the respiratory 
system, the comments to the regulation located in the Federal 
Register, which show evidence of VA's regulatory intent, 
reflect that VA indicated that, for rating purposes, the 
results of PFTs, after optimum therapy, rather than pre-
bronchodilation, should be used.  61 Fed. Reg. 46,720, 46,723 
(1996).  Therefore, although the veteran's FEV-1 was 43 
percent predicted pre-bronchodilation, the FEV-1 of 59.2 
percent predicted was obtained post-bronchodilation and will 
be used for rating.  Therefore, because the veteran's FEV-1 
is between 56 to 70 percent predicted, his disability 
warrants a 30 percent evaluation.

The veteran's bronchial asthma with allergic rhinitis does 
not warrant an evaluation in excess of 30 percent because he 
is not shown to have an FEV-1 lower than 56 percent 
predicted, an FEV-1/FVC lower than 56 percent, at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent courses of systemic 
corticosteroids.  As such, it is shown that the veteran's 
FEV-1 and FEV-1/FVC do not meet the criteria as set forth in 
the rating criteria for an evaluation in excess of 30 
percent.  Further, the veteran's medical records show that 
the VA physicians recommended he return for follow-up 
treatment between two to six months.  Therefore, he did not 
require at least monthly visits to a physician for required 
care.  In addition, the veteran's list of medications was 
reviewed and they are not considered systemic 
corticosteroids.  The only corticosteroid that the veteran 
currently uses is Flunisolide, which he takes by inhalation.  
As a systemic therapy must be either oral (tablet form) or 
injected by needle, this form of therapy is not systemic 
therapy.  In conclusion, the veteran's symptoms do not meet 
the criteria for an evaluation in excess of 30 percent and an 
increase in his evaluation is not warranted.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma with allergic rhinitis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


